FILED
                            NOT FOR PUBLICATION                               SEP 08 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT LANGERMANN,                                No. 14-15216

               Plaintiff - Appellant,             D.C. No. 2:11-cv-01438-KJD-
                                                  GWF
 v.

PATRICIA SEITZ; et al.,                           MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Robert Langermann appeals pro se from the district court’s judgment

dismissing his action arising out of the administration of a class action settlement.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion a district court’s order denying a motion to transfer. Jones v. GNC

Franchising, Inc., 211 F.3d 495, 498 (9th Cir. 2000). We affirm.

      The district court did not abuse its discretion in denying Langermann’s

motion to transfer this action to the U.S. District Court for the Southern District of

Florida because Langermann was enjoined from further prosecuting the instant

action. See McCollough v. Johnson, Rodenburg & Lauinger, LLC, 637 F.3d 939,

953 (9th Cir. 2011) (an abuse of discretion exists only where there is a definite and

firm conviction that the district court committed a clear error of judgment).

      We reject Langermann’s contentions regarding denial of access to courts, the

district court’s sanction warning, and unequal treatment by the district court and

the Eleventh Circuit.

      AFFIRMED.




                                           2                                     14-15216